t c memo united_states tax_court suzanne bland petitioner v commissioner of internal revenue respondent docket no filed date p filed joint federal_income_tax returns with her husband h for the and taxable years following h’s death p seeks relief from joint_and_several_liability under sec_6015 i r c with respect to the and tax_liabilities held p is not entitled to relief from joint_and_several_liability pursuant to sec_6015 i r c with respect to her and taxable years suzanne bland pro_se sarah a herson for respondent memorandum findings_of_fact and opinion wherry judge this case arises from a petition for judicial review of respondent’s determination denying relief from joint_and_several_liability under sec_6015 for the taxable years and the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for the taxable years and findings_of_fact the parties have stipulated some of the facts the stipulations of the parties with accompanying exhibits are incorporated herein by this reference at the time she filed her petition petitioner resided in california during the taxable years at issue petitioner was married to matthew d bland mr bland petitioner and mr bland signed and timely filed a joint form_1040 u s individual_income_tax_return joint income_tax return for each of the and tax years on the joint income_tax return petitioner and mr bland reported a tax liabilty of dollar_figure withholding credits of dollar_figure and a total_tax due of dollar_figure however no payment sec_1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the parties have stipulated that petitioner is not entitled to any relief under sec_6015 or c accompanied the filing of the joint income_tax return because of mathematical errors on the joint income_tax return respondent recalculated the total_tax liability as dollar_figure with total_tax due of dollar_figure on the joint income_tax return petitioner and mr bland reported a tax_liability of dollar_figure withholding credits of dollar_figure and a total_tax due of dollar_figure again no payments accompanied the filing of petitioner’ sec_2002 joint income_tax return respondent sent a joint final notice_of_intent_to_levy and notice of your right to a hearing cdp_notice to petitioner and mr bland at their last_known_address by certified mail on date for the taxable_year the certified mail return receipt which accompanied the cdp_notice was signed and returned to respondent on date separate cdp notices were sent to petitioner and mr bland at their last_known_address by certified mail return receipt requested on date for the taxable_year the certified mail return receipts which accompanied the cdp notices were signed and returned to respondent separately on november and at the time petitioner signed the and joint income_tax returns she and mr bland were having financial difficulties although petitioner was aware that taxes were owed to the internal_revenue_service irs during the taxable years at issue she believed that mr bland had remitted payment upon submitting the joint income_tax returns on date mr bland passed away on or about date petitioner filed form_8857 request for innocent spouse relief requesting relief with respect to the and tax years respondent’s covington kentucky collection office initially denied petitioner’s request for innocent spouse relief for the and tax years on date on the basis that her request was not timely on date petitioner responded with a form statement of disagreement requesting that respondent reconsider the denial at respondent’s appeals_office appeals her reasons for the continued dispute paralleled those alluded to in her form i was under the impression that refunds due to us were used to pay for taxes we owed i did not do any of our tax returns and was not aware of the amounts owed to the irs i have always worked and paid my portion of the taxes it would be a definite hardship for me to maintain a home for myself teenage daughter without any relief from the taxes owed i barely kept my home due to my husband’s inability to work the last year of his life due to my adult son paying my utilities today i have been able to survive the last few years i was not aware of the tax_deficiency we owed petitioner received the requested reconsideration of her claim by appeals appeals’ case activity records show that joan c weiss reviewed petitioner’s case and spoke with petitioner by telephone on one occasion to explain her rights to her on date respondent sent to petitioner a final appeals determination denying her request for innocent spouse relief for tax years and petitioner on date filed a timely petition with this court contesting the adverse determination opinion in general married taxpayers may elect to file a joint income_tax return sec_6013 after making the election each spouse generally is jointly and severally liable for the entire federal_income_tax liability for that year whether as reported on the joint income_tax return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs a spouse or former spouse may petition the commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 the commissioner may relieve a spouse or former spouse from joint_and_several_liability if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 we begin with the standard of review and the burden_of_proof respondent denied petitioner’s request for relief on the ground that petitioner had filed her request more than years after respondent’s first collection activity against her commenced for the and tax years since this fact violated one of the seven threshold conditions for granting relief discussed below respondent urges us to stop our inquiry here and find against petitioner we decline to do so since we have previously held that the 2-year limitations_period of sec_1_6015-5 income_tax regs is invalid with respect to claims for relief under sec_6015 in the alternative respondent argues that we should review the case for abuse_of_discretion however we have held that the applicable standard of review is de novo 132_tc_203 petitioner bears the burden of proving that she is entitled to relief under sec_6015 see rule a the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 we 2this court has held that the 2-year limitations_period prescribed by sec_1_6015-5 income_tax regs is invalid with respect to claims for relief under sec_6015 hall v commissioner t c slip op pincite 132_tc_131 revd 607_f3d_479 7th cir cf 54_tc_742 affd on other issues 445_f2d_985 10th cir as petitioner’s case is appealable to the court_of_appeals for the ninth circuit we follow this court’s precedent articulated in lantz and hall now analyze the facts under these procedures to determine whether petitioner qualifies for equitable relief i threshold conditions revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 as follows i the requesting spouse filed a joint income_tax return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity after date with respect to the requesting spouse iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii the federal_income_tax liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint income_tax return the record establishes that except for the 2-year filing limitation see 3see supra note supra note petitioner satisfies the threshold conditions of revproc_2003_61 sec_4 ii safe_harbor conditions if the threshold conditions are met the commissioner ordinarily will grant equitable relief under sec_6015 with respect to an underpayment of income_tax reported on a joint federal_income_tax return provided the following three safe_harbor conditions are satisfied i on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse ii on the date the requesting spouse signed the joint income_tax return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and iii the requesting spouse will suffer economic hardship if the commissioner does not grant relief id sec_4 c b pincite respondent contends that petitioner has not established that she meets any of the three safe_harbor requirements the court disagrees with respondent and finds that petitioner satisfies the first condition as at the time petitioner requested relief mr bland was deceased we view that circumstance with respect to petitioner as tantamount to her no longer being married see rosenthal v commissioner tcmemo_2004_89 with regard to the second criterion petitioner has admitted that she and mr bland were experiencing financial difficulties when they filed the and joint income_tax returns and that she was aware that there were amounts owed to the irs yet she claims that she was under the impression mr bland had taken care of the amounts owed either by remitting payment when he mailed in the joint income_tax returns or by applying refunds due towards the tax_liabilities for the years at issue however petitioner has not established that it was reasonable for her to rely on mr bland to pay the tax due especially considering that she and mr bland were experiencing financial difficulties therefore the court finds that this factor has not been met accordingly because petitioner does not meet all the requirements of the safe_harbor we need not address the third condition in order to conclude that petitioner does not qualify for relief under revproc_2003_61 sec_4 iii facts_and_circumstances_test a requesting spouse such as petitioner who satisfies the threshold conditions but fails to satisfy the safe_harbor conditions under revproc_2003_61 sec_4 is nevertheless eligible for relief under f if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment revproc_2003_61 sec_4 c b pincite lists various factors to be considered in deciding whether to grant equitable relief under sec_6015 no single factor is determinative all factors are to considered and weighed appropriately and the listing of factors is not intended to be exhaustive id our analysis of the relevant factors and circumstances is set forth below a marital status we have already concluded that petitioner was widowed from mr bland the nonrequesting spouse at the time of her request this factor weighs in favor of relief b economic hardship if relief were denied the second consideration under revproc_2003_61 sec_4 is that the requesting spouse will suffer economic hardship if relief is not granted economic hardship for these purposes is defined as the inability to pay reasonable basic living_expenses if the requesting spouse is held liable for the tax owed see sec_301_6343-1 proced admin regs the ability to pay reasonable basic living_expenses is determined by considering among other things the following nonexclusive factors the taxpayer’s age employment status ability to earn number of dependents expenses for food clothing housing medical and transportation and any extraordinary circumstances id respondent computed petitioner’s gross monthly income and living_expenses and concluded that her income exceeded her expenses by dollar_figure per month and that holding her accountable for the tax owed would not result in economic hardship however petitioner testified at trial that she now has a car payment to make that she did not have at the time and lives on a strict strict budget in order to survive month to month and that she does not have the means to pay the tax_liabilities owed the court appreciates that petitioner’s financial circumstances are difficult but she has not presented any evidence to dispute respondent’s calculations she testified at trial that her car payment causes her monthly expenses to be greater than what she claimed on her form_8857 and that she incurs excessive medical_expenses but she provided no evidence to substantiate her testimony she candidly verified the accuracy of the expenses listed on her form_8857 and admitted that she receives an additional dollar_figure of monthly income on the record before us petitioner’s actual expenses are not enough for us to conclude that she would be unable to pay her basic living_expenses if relief were not granted accordingly this factor weighs against relief c knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability as noted supra petitioner was aware that she and mr bland were facing financial difficulties accordingly we find that she did have reason to know that mr bland would not pay the and income_tax liabilities and therefore find this factor weighs against relief d nonrequesting spouse’s legal_obligation to pay the outstanding liability because petitioner and mr bland remained married until he died this factor is neutral e significant economic benefit a fifth factor is whether the requesting party received a significant economic benefit from the unpaid income_tax_liability appeals in its workpaper determined that petitioner did not receive a significant economic benefit this factor weighs in favor of relief f subsequent compliance with income_tax laws a sixth consideration is whether the requesting spouse made a good_faith effort to comply with federal_income_tax laws in subsequent years appeals determined that petitioner failed to report self-employment_income on the joint income_tax return and that on the joint_return for she and mr bland reported a balance due but made no payments petitioner provided no evidence to dispute respondent’s determinations this factor weighs against relief g abuse a seventh factor is abuse of the requesting spouse abuse by the nonrequesting spouse favors relief the record does not indicate petitioner suffered abuse from mr bland this factor is neutral h poor health when signing the return or requesting relief the final consideration is whether the requesting spouse was in poor health when signing the return or requesting relief the record does not indicate that petitioner was in poor health when she signed the and joint income_tax returns and appeals determined that petitioner was not in poor physical or mental health when she signed the returns or at the time she requested relief however petitioner testified at trial that she is diabetic takes seven medications a day and sees a doctor every two weeks yet petitioner provided no evidence to substantiate or corroborate her testimony on the record available the court cannot conclude that petitioner’s poor health weighs in favor of granting her relief therefore this factor is neutral iv conclusion about equitable relief as indicated by the foregoing analysis three factors are neutral two of the factors--marital status and significant benefit--favor relief three of the factors--economic hardship knowledge or reason to know and compliance with federal_income_tax laws--counsel against relief after weighing the testimony and evidence we conclude that petitioner is not entitled to equitable relief in reaching this conclusion we take into account that while her standard of living may be affected petitioner will not suffer economic hardship if required to pay the outstanding tax_liabilities accordingly the court finds that petitioner is not entitled to relief under sec_6015 the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are without merit or are moot to reflect the foregoing decision will be entered for respondent
